WALLACE, JUDGE:
Claimant filed this claim against the respondent in the amount of $289.50 for items damaged and destroyed as the *7result of the falling of a shelf in claimant’s apartment. The amount of the claim was amended at the hearing to $213.75.
The claimant and his wife had just completed moving into an apartment in the University Heights Housing Complex owned and maintained by Marshall University in Huntington, West Virginia. Certain household items were placed on a shelf in the bedroom closet. On June 23, 1980, for no apparent reason, the shelf fell, and certain items listed in Claimant’s Exhibit No. 1 were damaged beyond repair. The claimant notified the maintenance personnel and the housing office, and was informed that this was not an isolated incident and that it had happened in other apartments in the complex. The claimant had not been advised of this when he moved into the apartment.
The Court finds that the respondent was negligent in failing to remedy the shelf defect, and therefore makes an award to the claimant in the amount of $213.75.
Award of $213.75.